Name: COMMISSION REGULATION (EC) No 2296/97 of 19 November 1997 specifying the extent to which applications for export licences for products in the beef and veal sector may be accepted
 Type: Regulation
 Subject Matter: trade policy;  animal product;  tariff policy
 Date Published: nan

 L 316/8 EN Official Journal of the European Communities 20 . 11 . 97 COMMISSION REGULATION (EC) No 2296/97 of 19 November 1997 specifying the extent to which applications for export licences for products in the beef and veal sector may be accepted 44 of Regulation (EC) No 3719/88 in the period 13 to 19 November 1997 should be rejected and no further ap ­ plication for advance fixing should be accepted on 20 November 1997, HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 10 (2) of Regulation (EC) No 1445/95: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 July 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 2284/97 (4), and in par ­ ticular Article 10 thereof, Whereas Article 44 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (*), as last amended by Regulation (EC) No 1404/97 (s), lays down special rules covering applications for export licences under invitations to tender opened in importing third countries; Whereas the quantity covered by applications for advance fixing of refunds is greater than the amount normally disposed of; whereas it has therefore been decided that applications submitted for certain products under Article 1 . applications for export licences with advance fixing of the refund for products in categories 5, 6, 9, 10, 12, 13, 15, 17 and 19 in Annex III to Regulation (EC) No 1445/95 submitted under Article 44 of Regulation (EEC) No 3719/88 in the period 13 to 19 November 1997 are hereby rejected; 2. the submission of applications for export licences with advance fixing of the refund for the products referred to in point 1 shall be suspend on 20 November 1997 . Article 2 This Regulation shall enter into force on 20 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6 . 1968 , p. 24. (2) OJ L 296, 21 . 11 . 1996, p. 50 . (3) OJ L 143, 27. 6 . 1995, p . 35. (4) OJ L 314, 18 . 11 . 1997, p. 17. (J) OJ L 331 , 2. 12. 1988 , p. 1 . M OJ L 194, 23 . 7. 1997, p. 5 .